Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is substantial evidence in the record to support respondent’s determination that petitioner, a mechanic, was guilty of misconduct and incompetence in the performance of his work. We cannot say on this record that the penalty of dismissal was improper (see, Matter of Pell v Board of Educ., 34 NY2d 222, 237). We reject petitioner’s argument that he was denied his constitutional right to a fair hearing because he was not sufficiently apprised of the charges against him. In our view, the charges were sufficiently specific to enable him to prepare his defense (see, Matter of Fitzgerald v Libous, 44 NY2d 660; Matter of Buffalo Mem. Chapels v Axelrod, 152 AD2d 969; Matter of Bahouth v Sardino, 125 AD2d 990, 991; cf., Montrois v City of Watertown, 115 AD2d 298, appeal dismissed 67 NY2d 757). (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Miller, J.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.